DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, a chain of continuations and a CIP, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
While it is presumed that some limitations may have the effective date of 8/28/17, many other limitations may have the effected data of 1/14/20, and still others may have an effective date in between.  When applicant relies upon a complicated chain to establish priority, where different limitations will have different priority dates, it is up to the applicant to establish the priority he is seeking and the basis of support such that priority can be determined and evaluated.
For the purposes of this action, the examiner will simply treat all limitations as having the effective priority date of 8/28/17.  The examiner reserves the right to treat limitations as having a later date in the next action, and of introducing later art accordingly.
Claim Analysis
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Many of the claim limitations are drawn towards types of data to be stored and processed, i.e. specific types of streams, data related to a treatment facility or to location, etc.  The data is non-functional data unless it has bearing on the particular structure or function of the processing; it is considered that a database to process Data X can process Data Y for the purposes of 112 and 103.  For example, a system that processes business events, network health, music playing, etc. may be modified to process patient data.  A system that processes text may need to be modified to process video, but this need must be established.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puri et al. (10,043,006).
For claims 1, 12, Puri teaches a method and system (abstract, background, summary and claims; col. 2, line 5 – col. 5, line 60), including processor, memory and instructions (col. 5, line 60 – col. 6, line 45; col. 18, line 30 – col. 19, line 25), comprising:
ingesting a signal (col. 8, lines 20-50);
computing a first score from a portion of the signal (col. 14, line 50 – col. 15, line 30) and indicating a likelihood of the signal including event information related to an event type (col. 9, line 55 – col. 11, line 40);
determining processing of another signal is warranted based on the indicated likelihood (col. 9, line 55 – col. 11, line 40);
allocating computing resources to process the other signal (col. 13, lines 1-60);
computing a second score from parameters associated with the other signal (col. 15, line 30 – col. 17, line 5) utilizing the allocated computing resources (col. 12, lines 30-67);
detecting a previously unidentified event of the event type based on the second score (col. 5, line 60 – col. 6, line 25; col. 9, lines 25-30); and
electronically notifying a computing device about the previously unidentified event (col. 5, line 60 – col. 6, line 25; col. 9, lines 25-30).
For claims 2, 13, Puri teaches wherein ingesting a signal comprises ingesting a streaming signal; and wherein computing a first score from a portion of the signal comprises computing a first score from a portion of the streaming signal (col. 9, lines 5-30).
For claims 3, 14, Puri teaches wherein ingesting a signal comprises ingesting a non-streaming signal (col. 9, line 55-col. 11, line 40); and wherein computing a first score from a portion of the signal comprises computing a first score from a portion of the non-streaming signal (col. 12, lines 30-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri as applied to claims 1, 12 above, and further in view of Bassham et al. (2017/0,161,443).
For claims 4, 15, Puri does not expressly disclose hospital management information.  Bassham teaches a method and system (abstract, background, summary and claims)
wherein ingesting a signal comprises ingesting a database signal (Para. 106);
wherein computing a first score from a portion of the signal comprises computing a first score from a portion of the database signal (Paras. 127-134, 143); and
wherein detecting a previously unidentified event of the event type comprises detecting an available bed at a treatment facility (Paras. 69, 84-87).
At the time the invention was made, one of ordinary skill in the art would have added Bassham in order to provide improvements in hospital embodiment art (Paras. 5-10).

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri as applied to claims 1, 12 above, and further in view of Crehore et al. (2018/0,366,221).
For claims 5, 16, Puri does not expressly disclose the limitation.  Crehore teaches a method and system (abstract, background, summary and claims)
wherein computing a second score from parameters associated with the other signal comprises computing a second score from parameters associated with a database signal (Paras. 144, 221); and
wherein detecting a previously unidentified event of the event type comprises detecting an available bed at a treatment facility (Para. 85).
At the time the invention was made, one of ordinary skill in the art would have added Crehore in order to provide abilities to scale ingestion systems (Paras. 4-7) and to limit the amount of testing needed to detect events (Paras. 79-82).

Claims 6, 8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri as applied to claims 1, 12 above, and further in view of Brand et al. (10,055,691).
For claims 6, 17, Puri does not expressly disclose a particular combination of streaming.  Brand teaches a method and system (abstract) in the relevant art (background, summary and claims) wherein
computing a first score from a portion of the data stream comprises computing a first score from a portion of an audio stream (col 10, lines 25-45); and
wherein computing a second score from parameters associated with a portion of the other data stream comprises computing the second score from parameters associated with one of: a text stream, a video stream, or a sensor data stream (background).
At the time the invention was made, one of ordinary skill in the art would have added Brand in order to provide improvements in stream processing (summary).
For claims 8, 19, Brand teaches
wherein computing a first score from a portion of the data stream comprises computing a first score from a portion of a video stream (col. 10, lines 25-45); and
wherein computing a second score from parameters associated with a portion of the other data stream comprises computing the second score from parameters associated with one of: an audio stream, a text stream, or a sensor data stream (background).

Claims 7, 9, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri as applied to claims 1, 12 above, and further in view of Park et al. (2019/0,394,259).
For claims 7, 18, Puri does not expressly disclose the particular combination of streaming.  Park teaches a method and system (abstract, background summary and claims)
Wherein computing a first score from a portion of the data stream comprises computing a first score from a portion of a text stream (Paras. 44-46); and
wherein computing a second score from parameters associated with a portion of the other data stream comprises computing the second score from parameters associated with one of: an audio stream, a video stream, or a sensor data stream.
At the time the invention was made, one of ordinary skill in the art would have added Park in order to provide improvements in handling data streams (background, summary and claims).
For claims 9, 20, Park teaches
wherein computing a first score from a portion of the data stream comprises computing a first score from a portion of a sensor data stream (Paras. 35, 127); and
wherein computing a second score from parameters associated with a portion of the other data stream comprises computing the second score from parameters associated with one of: an audio stream, a video stream, or a text stream (Paras. 44-46).

Claims 10-11, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri as applied to claims 1, 12 above, and further in view of Khuti et al. (2020/0,067,789).
For claims 10, 21, Puri does not expressly disclose issues regarding location.  Khuti teaches a method and system (abstract) in the current art (background, summary and claims) including
computing a first score comprises computing a first score indicating a likelihood of the signal including event information related to an event type occurring within a geographic region (Paras. 236, 395, 573); and
wherein detecting a previously unidentified event comprises detecting a previously unidentified event within the geographic region (Paras. 81, 89, 195).
At the time the invention was made, one of ordinary skill in the art would have added Khuti in order to provide improvements in systems (such as hospitals) that are concerned about patient health and system health (background).
For claims 11, 22, Khuti teaches that determining processing of another signal is warranted based on the indicated likelihood comprises determining that the other signal is related to the signal along one or more of a time dimension (Para. 198), a location dimension (Para. 92, 195), or a context dimension (Paras. 184-203).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELVIN H POLLACK/Primary Examiner, Art Unit 2445